         CASE 0:20-cr-00027-SRN-DTS Doc. 99 Filed 05/25/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 UNITED STATES OF AMERICA,                            Case No. 20-CR-027 (SRN/DTS)

                        Plaintiff,
            v.                                                     ORDER

 DEMARLO DONTRELL HUDSON,

                        Defendant.


Jeffrey S. Paulsen, Office of the U.S. Attorney, 300 South Fourth Street, Suite 600,
Minneapolis, MN 55415, for the Government.

Christa J. Groshek, Groshek Law, 302 N. Tenth Avenue, Minneapolis, MN 55401, for
Defendant Demarlo Dontell Hudson.


       This matter is before the Court upon the Motion to Withdraw as Counsel Pursuant

to Rule 83.7(c) filed by defense attorney Christa Groshek [Doc. No. 95].

       A hearing on the motion was held via video conference on May 25, 2021. At the

hearing, the Court granted the motion to withdraw. The Court also determined that the

Defendant in this matter is financially unable to employ counsel and finds that it is in the

interest of justice that counsel be appointed to represent him.

       Further, the Court advised the Defendant that in order for new defense counsel to

be appointed and to be brought up to speed on the case, it will mean delaying trial from

its currently scheduled date of June 11, 2021. In addition, the Court is limited in its

ability to hold trials due to the COVID-19 pandemic. See General Order No. 28 and the

Court’s Draft Protocol for Jury Trials in the District of Minnesota (limiting each
              CASE 0:20-cr-00027-SRN-DTS Doc. 99 Filed 05/25/21 Page 2 of 2




courthouse to one jury trial at a time). 1 The Defendant consented to waiving his Speedy

Trial Rights until trial can be held – likely in the fall of 2021. After the hearing, the

Court was able to secure a trial date on the Court’s master jury trial calendar for

November 1, 2021.

         Accordingly, IT IS HEREBY ORDERED THAT:

         1.       The Motion to Withdraw as Counsel Pursuant to Rule 83.7(c) filed by

defense attorney Christa Groshek [Doc. No. 95] is GRANTED.

         2.       The Defendant is financially unable to employ counsel and in the interest of

justice, counsel shall be appointed to represent him.

         3.       The trial date in this matter is continued until November 1, 2021. The Court

specifically finds that the ends of justice are served by ordering the continuance and

outweigh the best interests of the public and of the criminal defendant under 18 U.S.C. §

3161(h)(7)(A). The time between the date of this Order and November 1, 2021 shall be

excluded from calculations under the Speedy Trial Act.

         IT IS SO ORDERED.


Dated: May 25, 2021

                                                    s/Susan Richard Nelson
                                                    SUSAN RICHARD NELSON
                                                    United States District Judge




1   Available at https://www.mnd.uscourts.gov/coronavirus-covid-19-guidance

                                                2
